Citation Nr: 1217764	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  03-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. 

In July 2003, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  A transcript of that proceeding is of record. 

This matter was most recently before the Board in August 2010 when it was remanded for additional development.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

Despite the lengthy procedural history of this case, corrective action is required for this claim.

The Veteran maintains that he has had high blood pressure since service.  His available service treatment records (STRs), including a September 1969 separation examination report, are negative for complaints or findings related to hypertension.  Following service, the Veteran was seen by a private physician in January 1999 for hypertension, who noted that this was the first time the Veteran was seen for hypertension.  In a May 2002 statement, Dr. ESW stated, "it is likely that the stress of service during an active war effort could have negatively impacted on [the Veteran's] cardiovascular system."  The Veteran underwent a VA examination in November 2009; the nurse who conducted the examination opined that it would be speculative to state that stress, as opposed to the aging process, caused or worsened the Veteran's hypertension.  

In the August 2010 remand, the Board instructed the RO or the Appeals Management Center (AMC) (in pertinent part) to arrange for the Veteran's claims file to be reviewed by a VA physician to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his active service, or was caused or permanently worsened by service-connected disability. 

The Veteran was provided with a VA examination in October 2010 conducted by a physician assistant (PA-C).  In the October 2010 examination report and November 2010 addendum, the physician assistant opined that the Veteran's hypertension has a greater than 50 percent probability that it is related to active service.  The physician assistant also stated that the Veteran's PTSD and anxiety disorder "will continue to aggravate" his hypertension.  (Parenthetically, the Board notes that the Veteran is service connected for generalized anxiety disorder, but not PTSD.)  A physician did not review or sign the examination report.  

According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18(a), an examination report must be reviewed and signed by a medical doctor when an examination has been conducted by a physician assistant or nurse practitioner.  A medical professional is not competent to offer an opinion as to matters outside the scope of his experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A physician is an authorized practitioner of medicine, while a PA-C has been trained and certified to perform certain of a physician's duties, "all under the responsible supervision of a licensed physician."  Dorland's Illustrated Medical Dictionary 1434 (30th ed. 2003).

Moreover, because the August 2010 remand order indicated that a physician should review the Veteran's claims file and render the opinion, it was in violation of the prior remand for the AMC to schedule the examination with a PA-C.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regardless of whether a Stegall violation occurred in this case, the Board finds that the 2010 VA medical opinion is inadequate for adjudication purposes. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should arrange for the Veteran's claims folder to be reviewed a VA physician to determine the etiology of the Veteran's hypertension.  Another examination of the Veteran should only be performed if deemed necessary by the physician providing the opinion. 

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is etiologically related to his active service or was caused or permanently worsened by service-connected generalized anxiety disorder.  The physician should respond in the affirmative or negative to this question.  

In addition, the physician must provide the rationale for all opinions expressed and discuss the Veteran's contentions, the STRs, the May 2002 opinion from Dr. ESW, and the VA examination reports of record.  All findings and conclusions should be set forth in a legible report.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC is to re-adjudicate the claim of entitlement to service connection for hypertension, to include on a secondary basis.  If the claim remains denied, the RO or the AMC should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

